Case 3:19-cr-20256-RHC-RSW ECF No. 76, PagelD.462 Filed 11/19/20 Page 1 of 21

UY

 

ONITER. STATES NSTRICT Cone
EASTERN Nesteicr OF YICHIGAN

 

 

 

IfA52U10 COIK\ | CASE No. 19-90756
KEFENKANT
HON: RORERT Ee COLE LAIN

 

ONITER oetates, OF AMERICA.
D_AINTIEE

 

EVERGENCY MOTION FOR. COMPASSIONATE RELERSE /
iON) MY _GENTENCE © 180%

 

: Now COME NEFENRANT LACSLO CaIK) ABOEARING PROSE ,

___INMATE AT ot. Chain. Const, TIN FEL. NOFE5 TIS -033, ROMANIAN

__CiTigen wit Peveck aL Lettie ICATION NO. 1856430260046
\ ONON i — ART

TO 18 VS.c. s599( OU YAY TRS coepentr CONBITIONS OF
_ COMEINE MENT AT &. Onin Conn PRESENTS AN IMMINENT

 

COMECELLING REASENS TO MOREY DEFENDANTS Jt
MONTH TERM CE IMPRISONMENT

 

 

 

 
Case 3:19-cr-20256-RHC-RSW ECF No. 76, PagelD.463 Filed 11/19/20 Page 2 of 21

 

 

EXTRAORNNARY AND COMPELLING CIRC DOMSTAN CES
MY PREEXISTING MERCAL CONDITIONS HEH plots PRESBUBE, PSTAMA
OBESITY, _YOMOR, RIG POSTERIOR SCALP LON TESTOSTE SRONE,
WEPRE SSiON- ANXIETY PLACE ME ATA HEI GHTE NEL Risk.
OF CONTRACTING AND KEVELOPING COMPUCATIONS fos0c wel
With: Cores 10 MESCIOA, THESE Risk APE ExAC Ee CATER
BY My SLBcrutoet IN CONE! NEMENT: TWILL BE TRANStomeD
TO New FECiLities . Hs. PUT NE KT FOURIMER, LISKS FOR, ExPqnoRE
TO THE DEARLY Me ASE WITH NSVASTETING CONSEQUENCES TO
My RE AUTH. J AVE BEEN ON Lock bows SINCE THE PANDEMIC
BEGAN CONSE ENTLY TAM COMFINER TO MY CELL 23-26 HOUR.

  

 

PER bAY TIMPAIBING MY ARLLITY Tb EXGAGE IN REBOLAR.
EXERLISE TO PREVENT ANS CONTRAL MY _O8, eeity JAM S'3 7a

 

AS ELES BMG (ORY Hast NEY LWAS Welt IAT BY TRE NURSES

ELECTRIC SCA LE ON 1b 4.02.0 UNFORTONETLY MEDICALLY
TAS CLASSIFIEDS AS OUESE EVEN WITHOUT THE PRESENCE OF
OTHER HEALTH CONDITIONS OBESITY ALONE OTHE MOST SIGNIFICANT
RISK, FACTOR REGAR LESS OF AGE INCREASES RISK OF SEVERE
ILLNESS FROM COVvIbIa.IN FEB.5 /2020 SANILAC COUNTY TAIL
VMENCAL COLLECTED BLOOD FROM HE ADMESUREBMY TESTOSTERONE
LEVEL WHC WAS LOW VALUE 126 REE RANCE /JONITS &
HEALTRY MALE BETWEEN THE AGE OF: 20-49 THE TESTOSTERONE
LEVEL. VALUE io BETWEEN 160-49.6 no/dl. JAVE NeveR
RECWWeEb TREATMENT FOR. tT MAY: 96 /9020 \ WAS TAKEN TO
HOSPITAL. TO ECHO MY RIGHT POSTERIOR, SCALP TUMOR | Mists
bowrot. SCREQULED MEFOR. SOR SE PY BIT DT WAS TUNSTERES

 

 

“ow

 

4

aa
 

Case 3:19-cr-20256-RHC-RSW ECF No. 76, PagelD.464 Filed 11/19/20 Page 3 of 21

 

ON SEPTEMBER 16/2020 TD ST CLAIR, COONEY TALL Wit ROUT ANY

REASON AND NOW 2AM SUOSEeFE RINGS EROM SLEEPLESSNESS PAIN ANG
NSCOMPDET BRECAOSE WT NAS UMAR IE TO RECEWE TS S0R QAeeYV

THAVE TO START THE ENTIPS PRACESS ALL QUEER. Bi Wt CGaAearst
THESE Sevices.

 

Gel pose MY CORRENT FACiLiry boc NOT OF Fee 7

The SERVICES THETAEE OF FERED AT THs SACKILITY ARE SUR-STAN tee

AND ARE NOT GENCY CURL TO ME AN ANY WAY ANS Er ADS co

THis My HG hos is NETERIORANNG. J woot UES To inc DKe

SOME OF THE EXAM PLES OF THE GRIEVANCES THave FILER
WHTROUT Alyy Socir = RESOLUTION? MEL. KITE NO-OUbEE Sas,
Oct. \t} /an20 bE:bo PM SLAST MIGHT ApoonD 2-3 AM A WOEE De
CEL dost 1 scent BREATRE I VEE TRE INHALER. BUT SUL

WAST ARLE TO CRetck Vy PREAHE, ao OFFICER. WHO WAS

 

 

 

 

 

WOR RUN Tt win, ML CE CARUTIE A erty at ) Aree. | “bay 2
THE MRS POKER Me ley OK. wet {a Hue SF LOGUE RAUS
; on
et a / eo I OS 8M Noi anne] REVEL PB REFILL OF

 

AIBUTER OL INHALER BECAUSE T HAVE AesTHMA STILL NIT RetRiven

TO) MENCAL CRIEVENCE 3 106624233 NOVI [2020 \WW:52PM

(
CINEER MY ALROTER AL TINEA Ee TUM Our OF td NEED TO USE IT

AND TAM Our GF TT OINCE 10/2% /2020" MENCAL GRIEVENCE

+t LOGI OTS Nov.o2/2020 29:55PM “TT NEEL MY IRRALER.

Tobty FD FELT ANAT (LAM SOFFOCATING BECAUSE TAAL

CHORTINESS OF PRERTAS THAD TO ose eomsGony’s fave!)

TNSED Wy INAALER NN. U WRrore &

 

RIEVENCE VC THE

SARGENT AEIOG FRE HO2 NOV: 2/2026 JO 1Om AM THWe MODERATE
TO Severe ASTHME Thaye Marcy DeExTR Bo. SIM DTONM fe qT

 

2
Case 3:19-cr-20256-RHC-RSW ECF No. 76, PagelD.465 Filed 11/19/20 Page 4 of 21

 

REQUIRE DAILY USE OF ALBUTEROL TRERINENT HAVE BEEN ReDURSTNG
Pr ALBUTEROL TINGALED PESFILL Since 10/29 ROJO STILL WAN'T Receive
ANYTHING TOBRY 1 /02./2020 STILL WNT RECEIVER ANY REEL

or MY MEMCATION ST CIAIR COUNTY TAIL heNies MY TREATMENT
AN My RIGET TO HAVE ACCESS To MY MENCATION WiCAr NES
PRESCRIPEL BYA Doctoe.. Fore THs geason TAM GRIEVING AN
SUPTERING BECAUSE J CANNOTGET My eeesce ibe a veNicen iON

FOR My ASTHMA UNLERLYING HENCAL Conbitien Men, kite
FOALS ISS Oct. 05/2.020 12:26 WBS COMPLAINING AROOT
My TUMOR ON MY HEAK THAT UF MOTHERS ME Whe 7 EM SLEEONG,
NO RESOLUTION. MEK, Tea \OSORSZOA Oc BS 19:58 TWAS
ASEING TO Ste & beccthe. CONCE@ MING HY TOMaR. ON THE BACK

rye My REAL RECASO ITS prim ANIA OMCS) 2D CVE AND PI
Mme bie: Aemet UI TODAY NOMAG NO RESOLUT ED Law
hePChhe CON TRE STAT WHO DT PROVI LE ME MY

 

IN MSLER| Tie Nene "THE MEBICAL STOFE WEAR. VS
WE SD NOT RAVE ANY ALCODOL BASEN SaniTiIZER.. NO ONE
CLEANS OR DISINFECTS FREGOERNLY TOUckSL SORTEAC
SCUERAL TIVES SER. RAY, Sec DISTANCING Id WECRSI BLE

VE Ste THe SAME. & SINKS MAE “HOVE SS AME SGAOWE RS Wi (TH
NOOWEY “Te Pe ope ly SAN Tiat Amb Mein PeEc ty LAM House
INA Poo witk ICE IMMIGRANTS THAT OFTEN LEAVE “To Bt

AOR NGNED LAWwRTOWN ATCTHE REDE PAL BUILKINgs. bo e@incothess
TRANSPORTS INMATES ARE PELE VO PHYSICALLY INTERACT WITH OTHER
NEWLY DETAINEL., ZNMETES AT THE FEDEOAL BULLMING. UPON
THE. @eTroRN THESE ST.CLAIR COUNTY ZAAIL MaMares.

 

2
 

Case 3:19-cr-20256-RHC-RSW_ ECF No. 76, PagelD.466 Filed 11/19/20 Page 5 of 21

 

 

ARE NOT CEING RETesreh FOR. Coin 1A ExAMee Nov /2090

COBNER Herre eA Eevee. Anh VISCARRA LOPES ALELMO Were IN

A-€Ob Witt: ME AN THEN TRANS PORTED TD THE FERERAL BOILNING

TOR ARRAIGNMENT THERE TREY WERE ABLE TO INTERACT With PEO®LE

Not eom ST. CLAIR COUNTY TIAL INCLOINNG PEOeLE ARVESTEt

THATT, SAME NAY WHEN THEY RETURNER FROM COURT THEY WERE hot
STESTED FOR. CONG IQA. TAM ALSO BODSEL Wit COUNTY IRMEIES

WHO BTTEhIIS CLASSES INSTRUCTED By THOMAS MICHAEL BROG

ANS ALCGROL TEACHER WHO WAS TESTED POSrtV FOR COV ia

ON OcTORER (24 /2020.

J AM ONRGLE To GET TREARMENMT Foe. MY HEANTOMOR, ST. CLAN. COUNTY
“Al [5 INCAPAGLE OF MANAGING INTIME WY REFILL OF ALOSTERO'.
INHALER FoR My ASTHMANUE TO TRE Lock. Down 3 CANNOT
CONTTR OL MY OPES. MY IN COR CE SST COMA TUONS OF Cone ny MeEnT

PRESENTS AN IMME Wh THEE ST OTF MEATS OF SER ODS BONILY

 

SINS UPY FROVCTHE NOVEL CORBNATTRDS. | |
BASES UPON THEFACTT THAT 2 HAVE AN IMMIbe Prion HOLS 2 WiLL
NOT RECEIVE THE GENES OF A PLACEMENT IN CoM Miry
CORRECTIONS J WILL BE DEPORTED TD ROMANIA emt RELEASE,
A WILL LIKELY Flesr SERVE ANNITIONAL TIME IN IMMIGRATION
DMETENTION EF OPE “THAT REMOVAL MECORS.

AS THE SPT CABCOIT HAS SUMMARISED TRE COVE 14 VIROS (9
MOR TIS MORE CASS
TRANSHION TN NETENSN OF CORRECTION spe (LIT Es. SEE Vntos ¢ Stolen
Ve You. & NO. LOEA AO 9.02.0 WL SRE, oe *\ ue Hie Ape oe sa

J
COURTS RAUE GRANTEL COMPASSION A o Gee to ses TA) Ube OMENTE

EXTREMELY CONTAGIOUS AND CONDITIANSE =

 

 

 
 

Case 3:19-cr-20256-RHC-RSW ECF No. 76, PagelD.467 Filed 11/19/20 Page 6 of 21

 

DETENDANTS UNNEE SIMILAR CIRCOMSTANCES SEE United Stolen v- Morricon
Joo WLDeW44 54. ot *6 CS. Ma. Tune 29.020) HE WOULD GE RELERSED TO
ACE Oe CSP COSTODY AFTER QELERSE TO BE bePoRTE DSTO AVAL,

Sc United States v: fereola -Pretacko 2O2O WL. 25 SOUS ok*)t(S.b.Co). Mou
a520) REN CING NEFENDANT'S SENTENCE TO TIME GERVED OPCED ON HER
INEVIGIBILITY FOR. RELERSE TOHOVE CONEINEMENT RECRORE SHE WuopLt GE
hecoertek.

FAMILY CIRCUMSTANCES —ONLY AVALLADLE CAG @CieR FOR My Moree.
LIVIR CSIK.L. BETER My SPTbER GRET AWAY IN 2Or My MOTHER. SUTTERED

PB SEVERE COGNITIVE DERICIt THAT ARSECTER HER MENTAL CAPACITY
ANLEONCTION BEC PDEr OF BER LOSs. MY BROTHER COARR COUCI WES
TAKING, CARE OF MY Sick OL MOTBEe UNTIL HIS LAST UNEXPECTED
Wheat. May. HE enc pie IN OCTORE 21S. JO\IQ AT TRE Noe OF SA.

MY MOSHER. LIVES ALONE NOW WITHOUT A CAREER. Necerc HER.
ReQLrtert 3 LEE TRREMIENING DISERES .(C SAbA CAMA VIM

Spee A harsh: TOSTRING! VENCATION WS TEARSENE ES Tp

VERicAlL ASfOINTMENTS COOKE Faob THe Ne CLCANED HER.
UME CARE b FOR, WEE BaloicALLY \NELL Rei, NOW SEE AAS

NO OTHER. FAMILY Th RELY UPON De ACSISTANCE. LIMA Calis
Twine ITY TO WALK. A ALOE AT REREOMAGLE PACE HES INAGUITY
TO CARRY OUT QNUTINE AMR LATORY ACTINTIES such AS SAORCING
PNA BANKING Totk HER TIOTHE CURRENT PRECARIOUS SITORTION
THAT SHE IS NAOT TO LOSS HER. HOME AND HAS NOWHERE TO Live
ANS NOONE 1D RELY UPON. MY ClecOVeTAMCES 1b O(MILAR TO MS.
BLCLI'S CIRCOMSTANCE Wo. BUCCI is THE ONLY AVAILABLE Cogeaiver
Ob Lis vee” see ANTHONY BCC) NO.Ov- 119 WEY Oah6 /2o1a,

  

 

 

5
 

Case 3:19-cr-20256-RHC-RSW ECF No. 76, PagelD.468 Filed 11/19/20 Page 7 of 21

 

WL 5Ot59 64 cee Unitecl Stoten vi Salpirhan Hosoinofl Ne. LO-CB-\o afm)
NY. Cot. 23,2020 GRANTED FOR COMPASSioiete RELEice

ALSO See: Unilecd Stubeay. Rodi aves, NO SA4-CO— HUTT BTM WLW 99,82 ot

(S. b. Co). Au. 2 Tani); See \NOOLEM v. Unie Selden Ne. de \>-CR - BOW 90,
2020 \NLIBLOWO ok*s(y. tou Moy 2% 2020) ¢ see \aslel Sides y.

Creneres, No h94-CR-OO1OR-SaM E20 WL. D065 IOS oh “a (Hou
tune SF, 292 2.0) RANT. YOTien Foe. ane SONATE RE

ie ACID we eC, ¢

ED <OR
DOE e 1 TE (ng, TER OM Nese Wai i

» ORENIT
ITs AMYIOMETIC.

THAT ONE Nee NOT EXRADST ANMINIATe erie
REMENES THAT Wels BE FUTILE OB IMPOSSIBLE TO EXRADST Diab v-
A62F AA UGK VES (Ath Cin Joob). 7] AM UNARLE To evans My
ROMINISTOAT ives REQUIREMENT Ge CA Nse TAM BEEN HELBIN A Nol\-Boe
FACILITY. TRERE 15 No APPROPRIATE AUTRES ty At ST. CLAIR CONEY
SALTO WHOM p Reqocsr CoOL ee MA 8a5 8900) the cone:

CAN ENUISIOM No GHTUATION Moree FUTILE THAN BEING REAvIREL
S CHION TOPE GOP WADhEN WEN SHES WOT ExXSreee wled

Sisto Ve Depooks - Breftods Jo2oWe IS EEO ok*2.6-.Coll. Vous dena}
THE SENTENCING COUET Rec OUNENDED ME To PARTIC PATE IN
INMATE FINANCIAL RESPONSABILITY Conceal CLEP) UNS RD eXUNETLY
AUGAVE NO Access TOTHOSE CEPNICES, NON CITASEN ANMATES
ARE SIVEN FAR LESS MPDORIONUTY X © PARTICLPATE IN
RERABILITATIVE BROS RAMMING AS WELL Poor. HEALTE,
Services. | HAVE BREEN ACSESCED THE LONEST LEVEL OF RISK,

By THe INSTITUTION WHERE TAM BEEN HELUN, TAM ATTENNING
PIO ClLasees since Jo. 9096.

OPon MY RSLEASE 7 WILL |

Echeott,

LIVE Whtr My Motmce. IN
 

Case 3:19-cr-20256-RHC-RSW ECF No. 76, PagelD.469 Filed 11/19/20 Page 8 of 21

 

ROMANIA. CiTy TAG MUueES COUNTY MURES AT THE Apecss,
CONSTRACTDRUOR St O/T WILL TAKE Ue THE CACE-TAKING
RESPONSARILITIES For My MOTHER. AND GPE WHEE TIME cH
MPS LEST Wire Hee. AL Sou TWILL WORK LIS A PERSONAL
TRAINER AT C\MIBACTORY THE OWNER is HIRING Me POO
CONTACT NO. BiOW7SA Ro J WiLL HELe MY MOTHER. TO PAY
tee. NEBT TO THE MANE So SHE CAN KEE e HER DPLRCE
TO Live, IN AUGUST TWILL REAPELY To LAW ECHenL. J HAE
PREWOUSLY COMPLETE Four. CEMESHERS | »VPON COMPLETION
JNO EVEATOALLY \Noek IN THE Le @A “ELA.
1 ATTACHES COPYS OF MENICAL BSOONENTS Ale Tet
AMD Wer, Ceerbetcpruses, | POTHORIDE TRE BOP
BLREPOOE PRISON TO OBTAIN ANY INFEOR VATION OR

MX . owe ue =’ in > or v & ESE J PEAVY Te v Ne oa —— aa ~ LCORALEAR TY
OR. a POR. OR ARY Gcvee weer AGenry About

t — pe a ce eee oo
MESreNEANT TASES Csikr-

 

 

CERTIFICATE OF crevice
DLASSLO CAL L CERTIFY The a THiss Motion
\WAS WARE cry fk vee. eR / It 1 2020 UP) THe
FOLLOWING PARTIES BY FiRsarciAss MAIL.
ANDRE Cees Te The -FOULLAWING!

 

HON. JUGS ROBERT 1H. CLELANK

FERED AL Bis FEL AND UNT oh. OTATES CONRTROUEE
Pie Wate. Stree SAND FLOOR.
Pak HORS) MiRkOGo

7.
Case 3:19-cr-20256-RHC-RSW ECF No. 76, PagelD.470 Filed 11/19/20 Page 9 of 21

 

SARA Bb. WOORWARIS

ASSISTANT UNDE SYtES frrTroReNey
OVW. Forer oat. Sire 2eoo)
DETROIT, HERBS 22%

 

Nessie eg K. Wintrees

THHE AWNINTEBS LAW G@eoor
+38. DS BROAMNURY Sutre 2
LEXINGTON, KY HONOR

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

of Vital Records under nmbb.255 on year 1985
3 (thineen)  ——----—-—-—----- roe

 

 

 

 

 

 

 

 
 

Covenan iOS Acarel Qx2te2OA66-RRHERSMY tGheMO. 76, PagelD.472 Filed 11/19/20 Page 11 of 21

Patient:
C: kt, La zie S377
COVENANT — thuzeur
HealinCare WSa/SOESHON ST UTICA M4317

Laboratory Services
1447 N. Harcison Saginaw Ml-48602
989-583-6742 Fax: 989-583-6745
Covenantlab.com Réapient McKenzie Health System
120N Deiaware St
Sandusky Ml 48471
Fax # 810-648-3454

Testosterone Total (Final result}
Value Ret. Range/Units
‘estostercne-Total . ° 325 ES ng
Females:

ovulating - Nat Oetetted ~ 73 ng/dt
post Menopausal - Not ‘betected = 43 ng/dl

20 - a3yrs 160 + 726 ng/dt
>SOyrs 129-767 ng/dt

Resulting tat Houghton ‘Leb
Blood specimen.20H-035C1624 from Biood irepecived Ordered by Lewts, Michael Kend, NP. Authonzed by Lews. Michael Kent, NF
Colfected 2/4/2020 1413 Received: 1507: Verified: 24/2020 1006: Resutted by Haughton Lab.

Resulting Labs

 

‘Houghton Lab: | SGVENANT LABORATORY, 1000: ; Houghton, Saginaw Mi 48602
rector. Stockman, David L,. MD
Final ReportMcKenzie Health: System | 120 N. Delaware St
Sandusky Michigan 48471

Loutofl Printed: 2/5/2020, 1:01 PM

 

 

 
 

 

Case 3:19-cr-20256-RHC-RSW ECF No. 76, PagelD.473 Filed 11/19/20 Page 12 of 21

United States v. Bucci, --- F.Supp.3d ---- (2019)

 

2019 WL 5075964
Only the Westlaw citation is currently available.
United States District Court, D. Massachusetts.

UNITED STATES of America,
Vv.
Anthony BUCCI, Defendant.

CRIMINAL ACTION No. 04-10194-WGY

|
Filed 09/16/2019

Attorneys and Law Firms

Jennifer Hay Zacks, John T. McNeil, Nathaniel R. Mendell,
S. Theodore Merritt, United States Attorney's Office, Boston,
MA, for United States of America.

ORDER
WILLIAM G. YOUNG, DISTRICT JUDGE

*1 This Court may grant an inmate's motion for a reduction
of his term of imprisonment if “extraordinary and compelling
reasons warrant such a reduction.” 18 U.S.C. § 3582(c)(1)(A)
(i). Congress has not specified the circumstances that qualify
as “extraordinary and compelling reasons” except to state that
a reduction pursuant to this provision must be “consistent

with applicable policy statements issued by the Sentencing _

There has been some dispute about how courts ought interpret
this guidance now that the First Step Act modified the role of
the Bureau of Prisons in the compassionate release process.
Compare United States v. Cantu, No. 1:05-CR-458-1, 2019
WL 2498923, at *4, 2019 U.S. Dist. LEXIS 100923 at
*6-12 (S.D. Tex. June 17, 2019) (holding that requiring the
Bureau of Prisons to determine when additional extraordinary
or compelling reasons exist after the passage of the First
Step Act “would contravene the explicit purpose of the new
amendments”), with United States v. Lynn, No. 89-0072-
WS, 2019 WL 3805349, at *4, 2019 U.S. Dist. LEXIS
135987, at *7-11 (S.D. Ala. Aug. 12, 2019) (holding that
Sentencing Commission's pre-First Step Act guidance binds
courts unless and until the Commission chooses to amend it

 

to decide that the Bureau of Prisons should no longer “be the
gatekeeper regarding the residual category of extraordinary
and compelling reasons for compassionate release”).

This Court agrees with Judge Hornby of the District of Maine
that interpreting the Sentencing Commission's guidance on
compassionate release today begins with the premise that
“[t]he First Step Act did not change the statutory criteria
for compassionate release, but it did change the procedures,
so that the Bureau of Prisons is no longer an obstacle to
a court's consideration of whether compassionate release is
appropriate.” United States v. Fox, No. 2:14-CR-03-DBH,
2019 WL 3046086, at *3, 2019 U.S. Dist. LEXIS 115388
at *5 (D. Me. July 11, 2019). Therefore, the most sensible
interpretation of the Sentencing Commission's guidance in_

 

 

Commission.” Id. § 3582(c)(1)(A).

In commentary to guidance it issued prior to Congress's
passage of the First Step Act, the Sentencing Commission
defined four circumstances in which “extraordinary and
compelling reasons” for a sentence reduction exist. U.S.S.G.
§ 1B1.13 n.1. For one, the Sentencing Commission specified
that “[t]he death or incapacitation of the caregiver of
the defendant's minor child or minor children” or “{t]he
incapacitation of the defendant's spouse or registered partner
when the defendant would be the only available caregiver
for the spouse or registered partner” is an “extraordinary and
compelling reason[ ].” Id. § 1B1.13 n.1(C). The Sentencing
Commission further provided that a defendant may be entitled
to a sentence reduction if, “[a]s determined by the Director
of the Bureau of Prisons, there exists in the defendant's case
an extraordinary and compelling reason other than, or in
connection with, the reasons described in subdivisions (A)
through (C)” of that application note. Id. § 1B1.13 n.1(D).

light of Congress's recent statutory amendments is that “the
Commission's existing policy statement provides helpful
guidance on the factors that support compassionate release,
although it is not ultimately conclusive.” Id.; see also United
States v. Beck, No. 1:13-CR-186-6, 2019 WL 2716505, at.
*5-6, 8-9, 2019 U.S. Dist. LEXIS 108542 at *14-16, 22-25
(M.D.N.C. June 28, 2019) (“Read in light of the First Step
Act, it is consistent with the old policy statement and with the
Commission guidance more generally for courts to exercise
similar discretion as that previously reserved to the [Bureau
of Prisons] Director in evaluating motions by defendants for
compassionate release.”).

*2 Mr. Bucci's circumstances are similar to those that the
Sentencing Commission specifically articulated as examples
of “extraordinary and compelling reasons” in its policy
guidance. See U.S.S.G. § 1B1.13 n.1. Mr. Bucci is the “only
available caregiver,” id. § 1B1.13 n.1(C)(ii), for an ailing,
close member of his family: his mother. See Mot. Release 18

 

WESTLAW © 2019 Thomson Reuters. No claim to original U.S. Government Works.

aed

 

 
Case. Pes be0206-RUC-RSW ECF No. 76, PagelD.474 Filed 11/19/20 Page 13 of 21
United Sta

tes v. Buccl, --- F.Supp.3d ---- (2019)

 

~ U.S.C. § 3582(c)(1)(A)(i) (“Mot. Release”) 7-8, ECF No. 656

& Ex. 1, Supp. Documentation 14-17, ECF No. 656-1; Letter
Rosemarie Keefe, ECF No. 657. This Court sees no reason
to discount this unique role simply because the incapacitated
family member is a parent and not a spouse.

While surely many inmates share the plight of having an
incapacitated spouse or partner at home, the Sentencing
Commission has made clear that courts ought consider that
circumstance an “extraordinary and compelling reason” for
compassionate release only when the defendant is the “only
available caregiver” for him or her. U.S.S.G. § 1B1.13 n.1(C)
(ii). When a defendant is the “only available caregiver” for an
incapacitated parent (perhaps a more unique occurrence given
that inmates may have siblings or other family members able
to care for their parents), then, it is likewise an “extraordinary
and compelling” reason warranting compassionate release.
But see United States v. Ingram, No. 2:14-cr-40, 2019 WL
3162305, at *2, 2019 U.S. Dist. LEXIS 118304, at *4-5
(S.D. Ohio July 16, 2019) (denying compassionate release to
defendant to care for ill mother because “[mlJany, if not all

 

inmates, have aging and sick parents”).

This Court rules that Mr. Bucci's role as the only potential
caregiver for his ailing mother is an “extraordinary and
compelling reason” for compassionate release. See U.S.S.G.
§ 1B1.13(1)(A). Further, the documents submitted to the
Court show that he has demonstrated rehabilitation through
his substantial time in prison, including by devoting much
of his time to care for terminally ill inmates. See Mot.
Release 10-11; Supp. Documentation 18, 25-26; Anthony
Bucci Compassionate Release Pet. Letter Recommendation,
ECF No. 658. Thus, this Court GRANTS Mr. Bucci's motion
to reduce his sentence pursuant to section 3582(c)(1)(A)(i) of
title 19 of the United States Code, ECF No. 656. The Clerk
shall promptly set a hearing for Mr. Bucci's resentencing in
accordance with this order.

SO ORDERED.

All Citations

--- FSupp.3d ----, 2019 WL 5075964

 

End of Document

© 2019 Thomson Reuters. No claim to original U.S. Government Works.

 

WESTLAW © 2019 Thornson Reuters. No claim to original U.S. Government Works. 2
 

 

Case 3:19-cr-20256-RHC-RSW , ECF No. 76, PagelD.475 Filed 11/19/20 Page 14 of 21

Us inar

NON Cs kei Javier wk de odorace Meee:

Co ate lor BL. FAS Ve MOL oy até FO - Mwy
Sern, Wwe OL OB- ABQ iw Oe Municpolia Glecrg wee

coh Hands Bro IK Ne DSI DO VA CHCA (AN
Coustyst Horde tools vis lo, eet

choo oe CRY coe eee a

 

 
3

WA Keble

Case 3:19-cr ete. R RSE oF Ne 2-78, Page S Fi EULA
a By morse 2 glow. WISE Avsciows daprusine diserdir
Yowuniny dap IOV mt Heol ines ray Re

vorciamr, A cv. haat glans, 4 dou

Jewior
haat attain uw. Joo en pative cud

\ Te WAKO INE
te OMA oor. Mw, cal Laser ac wh
oe

codes ov Wwdy sro cs
Our \ often ey dace ose

Ce to Aen SOW ak
ace Nowe

Wide vo Rouks cad venpett
a OW dL g\Caiki Liver
Zz)
iy Vey
ee
i Ve

a
of oe

 
|
~~

oe —
~ oe ~ ~ — A
AAA ~~ \ ~

~~

AN —
.

 
 

 
 
 

 

 

 

 

 

ks
Bs
oe

.

 
Case 3:19-cr-20256-RHC-RSW ECF No. 76, PagelD.482 Filed 11/19/20 Page 21 of 21

St. Clin Covati, il
LASWO CSIKT
Wo Mickignn Rd
Teak Honey, M
LROGO

 

 

_ Metroplex MI 480, ZB: ——

 

THU 19 NOY 2020 Pet. am
ee

 

 

 

 
 

Clerk'e ‘Otice
United Stodes: Netich Coonl” ww"
Theaciore Levin Ue Conrthore

ADD WW. Lofoyette Aha ai é
Netra | 48226 Be ¢ \
| -7 108
oa «Ser chat
i nee

 

Ls mail originates from
- $t Clair County Jc:
